Exhibit 10.1

AFC ENTERPRISES, INC.

FIRST AMENDMENT

TO CREDIT AGREEMENT

This FIRST AMENDMENT, dated as of November 1, 2012 (this “Amendment”), to the
Credit Agreement, dated as of December 23, 2010, (the “Credit Agreement”) is
entered into by and among AFC ENTERPRISES, INC., a Minnesota corporation (the
“Borrower”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, J.P.MORGAN SECURITIES, LLC, and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, and
BANK OF AMERICA, N.A., as Syndication Agent. Capitalized terms used herein not
otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement.

RECITALS:

WHEREAS, Borrower has requested that the Lenders agree to make amendments to
certain provisions of the Credit Agreement to permit Project Viking Expenditures
and Project Viking Pre-Opening Expenses (as such terms are defined below) to be
temporarily excluded from the calculation of the Fixed Charge Coverage Ratio and
to exempt certain real estate from mortgage requirements, subject to the terms
and conditions set forth herein;

WHEREAS, the Lenders have agreed to amend certain provisions of the Credit
Agreement, in each case in the manner, and on the terms and conditions, provided
for herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENT AGREEMENT DEFINITIONS

1.1 Definitions

A. “First Amendment” means the amendment to the Credit Agreement dated as of
November 1, 2012.

B. “First Amendment Effective Date” means the date on or prior to November 20,
2012 upon which all the conditions precedent set forth in Section 3 of the First
Amendment are satisfied.

SECTION 2. AMENDMENTS TO CREDIT AGREEMENT

2.1 Amendments to Article I: Definitions

A. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions:

“Bankruptcy Code” means Chapter 11 of Title 11, U.S.C. §§ 101, et seq., as
amended.



--------------------------------------------------------------------------------

“Bankruptcy Court” means the United States Bankruptcy Court District of
Minnesota.

“Encumbrances” means any lien, encumbrance, claim (as defined in Section 101(5)
of the Bankruptcy Code), right, demand, charge, mortgage, deed of trust, option,
pledge, security interest or similar interest, hypothecation, right of first
refusal, preemptive right, judgment, conditional sale or other title retention
agreement that are customarily remedied or terminated under applicable law by
order of the Bankruptcy Court upon a sale pursuant to Sections 363 and 365 of
the Bankruptcy Code (the “Sale Order”), excluding any contracts or leases
assumed by Borrower.

“Project Viking Acquisition” means the Permitted Acquisition of twenty nine
(29) restaurants located in California and Minnesota previously operated under
another brand and the acquisition of the associated real property fee and/or
leasehold interests, in each case from Wagstaff Management Corporation, a
California corporation, Wagstaff Minnesota, Inc., a California corporation,
Wagstaff Properties Minnesota, LLC a California limited liability company,
Wagstaff Properties, LLC, a California limited liability company, D&D Property
Investments, LLC, a California limited liability company, and D&D Food
Management, Inc. (collectively, the “Viking Seller”), upon a sale pursuant to
Sections 363 and 365 of the Bankruptcy Code.

“Project Viking Assets” means the assets which are the subject of the Project
Viking Acquisition.

“Project Viking Expenditures” means any capital expenditures otherwise included
in the calculation of Consolidated Capital Expenditures and any Consolidated
Rental Expense incurred in connection with the Project Viking Acquisition, each
made solely to maintain, protect, preserve, secure, prepare, renovate, repair,
lease, re-image, dispose and equip certain of the facilities that are the
subject of the Borrower’s Project Viking Acquisition, up to a maximum of
$15,000,000, inclusive of Project Viking Pre-Opening Expenses. For
clarification, to the extent that the sum of Project Viking Expenditures and
Project Viking Pre-Opening Expenses exceeds $15,000,000 in the aggregate, such
excess shall not constitute Project Viking Expenditures.

“Project Viking Pre-Opening Expenses” means pre-opening restaurant expenses
including utilities, temporary fencing, lot maintenance, security and insurance
costs incurred in connection with the Project Viking Acquisition, up to a
maximum of $15,000,000, inclusive of Project Viking Expenditures. For
clarification, to the extent that the sum of Project Viking Expenditures and
Project Viking Pre-Opening Expenses exceeds $15,000,000 in the aggregate, such
excess shall not constitute Project Viking Pre-Opening Expenses.

B. Section 1.01 of the Credit Agreement is hereby amended by amending the
following definition:

“Consolidated Capital Expenditures” shall be deleted in its entirety and
replaced with the following:

 

S-2



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Lease Obligations which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP as in effect on the date hereof, are included in “additions to property,
plant or equipment” or comparable items reflected in the consolidated statement
of cash flows of Borrower and its Subsidiaries; provided, however, Consolidated
Capital Expenditures shall not include expenditures made from the proceeds of
any insurance or condemnation payments (or payments made in lieu of
condemnation) received by Borrower and its Subsidiaries and used to repair or
replace the damaged property with respect to which such proceeds were received
or the purchase price paid in Permitted Acquisitions.

2.2 Amendment to Article V: Affirmative Covenants

A. Notwithstanding Section 5.11 (Additional Subsidiaries and Real Property
Assets), the Real Property Assets and Real Property Leases acquired in the
Project Viking Acquisition shall not be subject to the Collateral and Guarantee
Requirement and Borrower shall not be required to deliver any Additional
Mortgages with respect to such interests, provided that, notwithstanding
anything to the contrary set forth in Section 6.02, Borrower shall not grant any
Lien upon same to secure any Indebtedness other than the Obligations and shall
not permit any Lien to exist upon same other than Permitted Encumbrances.

2.3 Amendment to Article VI: Negative Covenants

A. Section 6.11 (Minimum Fixed Charge Coverage Ratio) is hereby amended to read
as follows:

As of the last day of any fiscal quarter ending on or after the Closing Date
until the last day of the third fiscal quarter of 2012, the Borrower will not
permit the ratio of (i) Consolidated EBITDAR less provisions for current taxes
based upon or determined by reference to income of Borrower and its Subsidiaries
and payable in cash with respect to such period less Consolidated Capital
Expenditures to (ii) Consolidated Fixed Charges, in each case for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
day to be less than 1.25:1.00.

For the period beginning on the first day of the fourth fiscal quarter of 2012
and ending on the last day of the fourth fiscal quarter of 2013, the Borrower
will not permit the ratio of (i) Consolidated EBITDAR, plus, without duplication
the Project Viking Pre-Opening Expenses to the extent such amounts (a) have been
deducted from Consolidated Net Income in calculating Consolidated EBITDAR or
(b) have not been added back to Consolidated EBITDAR, less provisions for
current taxes based upon or determined by reference to income of Borrower and
its Subsidiaries and payable in cash with respect to such period less
Consolidated Capital Expenditures (other than and excluding Project Viking
Expenditures) to (ii) Consolidated Fixed Charges (other than and excluding
Project Viking Expenditures), in each case for the period of four consecutive
fiscal quarters ending on or most recently ended prior to such day to be less
than 1.25:1.00.

 

S-3



--------------------------------------------------------------------------------

For the period beginning on the first day of the first fiscal quarter of 2014,
and ending on the last day of any fiscal quarter thereafter, the Borrower will
not permit the ratio of (i) Consolidated EBITDAR less provisions for current
taxes based upon or determined by reference to income of Borrower and its
Subsidiaries and payable in cash with respect to such period less Consolidated
Capital Expenditures to (ii) Consolidated Fixed Charges, in each case for the
period of four consecutive fiscal quarters ending on or most recently ended
prior to such day to be less than 1.25:1.00.

SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS

3.1 The effectiveness of the amendments set forth at Section 2 hereof are
subject to the satisfaction, or waiver, of the following conditions on or before
the date hereof:

A. The Borrower, the Required Lenders and each Subsidiary Loan Party shall have
indicated their consent to this Amendment by the execution and delivery of the
applicable signature pages to the Administrative Agent.

B. As of the First Amendment Effective Date, after giving effect to this
Amendment, the representations and warranties contained herein and in the other
Loan Documents shall be true, correct and complete in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true, correct and complete in all material respects
on and as of such earlier date.

C. As of the First Amendment Effective Date, after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
an Event of Default or a Default.

D. The Administrative Agent shall have received a certificate from an authorized
officer of the Borrower, certifying that (i) no Default or Event of Default has
occurred and is continuing or would result from the Project Viking Acquisition,
and (ii) the Borrower and the Subsidiaries are in compliance, on a pro forma
basis after giving effect to the Project Viking Acquisition, with the Financial
Covenants recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance.

E. The Administrative Agent shall have received a copy of the order entered by
the Bankruptcy Court that (i) includes a specific finding that Borrower is a
good faith purchaser of the Project Viking Assets within the meaning of §363(m)
of the Bankruptcy Code and is entitled to the protections of §363(m) of the
Bankruptcy Code, and (ii) states that the sale of the Project Viking Assets to
Borrower shall be free and clear of all Encumbrances.

 

S-4



--------------------------------------------------------------------------------

F. As of the First Amendment Effective Date, the Borrower shall have paid all
fees and other amounts due and payable, including, to the extent invoiced,
reimbursement or other payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under any Loan Document.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Required Lenders to enter into this Amendment, each
applicable Loan Party represents and warrants to each Lender, as of the date
hereof and upon giving effect to this Amendment, that the representations and
warranties contained in each of the Loan Documents are true, correct and
complete in all material respects on and as of the date hereof to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date.

SECTION 5. ACKNOWLEDGMENT AND CONSENT

5.1 Each Subsidiary Loan Party has (i) guarantied the Obligations and
(ii) created Liens in favor of Lenders on certain Collateral to secure such
obligations.

5.2 Each Subsidiary Loan Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Subsidiary Loan Party hereby confirms that each Security Document to which it is
a party or otherwise bound and all Collateral encumbered thereby will continue
to guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Security Documents, the payment and performance of all
Obligations under the Credit Agreement and the Obligations (as such term is
defined in the Security Documents) under the Security Documents, as the case may
be, including without limitation the payment and performance of all such
Obligations under the Credit Agreement and the Obligations under the Security
Documents in respect of the Obligations of Borrower now or hereafter existing
under or in respect of the Credit Agreement, as amended hereby, and grants to
the Collateral Agent a continuing lien on and security interest in and to all
Collateral as collateral security for the prompt payment and performance in full
when due of the Obligations under the Credit Agreement and the Obligations under
the Security Documents (whether at stated maturity, by acceleration or
otherwise).

5.3 Each Subsidiary Loan Party acknowledges and agrees that any of the Security
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Subsidiary Loan Party represents and
warrants that all representations and warranties contained in the Credit
Agreement, as amended hereby, and the Security Documents to which it is a party
or otherwise bound are true, correct and complete in all material respects on
and as of the First Amendment Effective Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

 

S-5



--------------------------------------------------------------------------------

5.4 Each Subsidiary Loan Party acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Loan Party is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Subsidiary Loan Party to any future amendments to the Credit Agreement.

SECTION 6. MISCELLANEOUS

6.1 This Amendment shall be binding upon the parties hereto and the Lenders and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Loan Party’s rights
or obligations hereunder or any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders.

6.2 In case any provision in or obligation hereunder shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

6.3 On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

6.4 Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

6.5 The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Agent or Lender under,
the Credit Agreement or any of the other Loan Documents.

6.6 Section headings herein are included herein for convenience of reference
only and shall not constitute a part hereof for any other purpose or be given
any substantive effect.

6.7 THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

6.8 This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute but one and the same instrument. As set
forth herein, this Amendment shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

[Remainder of this Page Intentionally Left Blank – Signature Pages Follow]

 

S-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     AFC ENTERPRISES, INC.,     By:  

/s/ H. Melville Hope, III

          Name: H. Melville Hope, III           Title: CFO SUBSIDIARY LOAN
PARTY:     AFC PROPERTIES, INC.     By:  

/s/ H. Melville Hope, III

          Name: H. Melville Hope, III           Title: CFO

 

 

S-7



--------------------------------------------------------------------------------

LENDERS:    

JPMORGAN CHASE BANK, N.A., individually as a

Lender and as Administrative Agent

    By  

/s/ Antje B. Focke

      Name: Antje B. Focke       Title: Senior Underwriter

 

 

S-8



--------------------------------------------------------------------------------

By signing below, you have indicated your consent to the

First Amendment

 

Institution Name:

 

BANK OF AMERICA, N.A.

By  

/s/ John H. Schmidt

  Name: John H. Schmidt   Title: Senior Vice President

 

S-9



--------------------------------------------------------------------------------

By signing below, you have indicated your consent to the

First Amendment

 

Institution Name:

 

AMEGY BANK, N.A.

By  

/s/ William B. Pyle            

 

Name: William B. Pyle

 

Title: Executive Vice President

 

S-10



--------------------------------------------------------------------------------

By signing below, you have indicated your consent to the

First Amendment

 

Institution Name:

 

FIFTH THIRD BANK, an Ohio Banking Company

By  

/s/ Dan Komitor

 

Name: Dan Komitor

 

Title: Senior Relationship Manager

 

S-11



--------------------------------------------------------------------------------

By signing below, you have indicated your consent to the

First Amendment

 

Institution Name:

 

CAPITAL ONE, NATIONAL ASSOCIATION

By  

/s/ Jacob J Villere

 

Name: Jacob J Villere

 

Title: VP - US Coporate Banking

 

S-12



--------------------------------------------------------------------------------

By signing below, you have indicated your consent to the

First Amendment

 

Institution Name:

 

WELLS FARGO BANK, N.A.

By  

/s/ Maureen S. Malphus

 

Name: Maureen S. Malphus

  Title: Vice President

 

S-13